                      Case 14-81097                 Doc 26           Filed 10/11/18 Entered 10/11/18 17:55:28                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   WESTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   WILLIAM FENNELL                                                                 §           Case No. 14-81097
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/03/2014 . The undersigned trustee was appointed on 04/03/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               22,500.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          8,583.03
                                                     Bank service fees                                                                    0.00
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               13,916.97

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-81097                  Doc 26          Filed 10/11/18 Entered 10/11/18 17:55:28                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/10/2014 and the
      deadline for filing governmental claims was 09/30/2014 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,702.65 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,702.65 , for a total compensation of $ 2,702.65 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 11.82 , for total expenses of $ 11.82 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/10/2018                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                         Case 14-81097               Doc 26        Filed 10/11/18 Entered 10/11/18 17:55:28                                  Desc Main
                                                                                               FORM 1
                                                                           INDIVIDUALDocument     Page
                                                                                      ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                      RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              14-81097                          TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            WILLIAM FENNELL                                                                                             Date Filed (f) or Converted (c):   04/03/2014 (f)
                                                                                                                                  341(a) Meeting Date:               05/15/2014
For Period Ending:    09/06/2018                                                                                                  Claims Bar Date:                   09/10/2014


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                        Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. Cash on Hand                                                                              20.00                       0.00                                                       0.00                        FA
  2. Household goods and furnishings                                                          200.00                       0.00                                                       0.00                        FA
  3. Wearing Apparel Residence                                                                500.00                       0.00                                                       0.00                        FA
  4. 2000 Ford Ranger                                                                    2,300.00                          0.00                                                       0.00                        FA
  5. Workplace Harassment Case                                                                  0.00                  30,000.00                                                22,500.00                          FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $3,020.00                    $30,000.00                                               $22,500.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  DISCRIMATION CASE FILED, BEING PROSECUTED B SPECIAL COUNSEL. ONE DEFENDANT DISMISSED WITH PREJUDICE FOR PROCEDURAL REASONS.
  SPECIAL COUNSEL HAS APPEALED DECISION. UNDERL ING CASE AGAINST CO-DEFENDANT ALSO PENDING IN THE PLEADINGS STAGE.

  4/26/2018 CASE SETTLED. EXCHANGING DRAFTS OF SETTLEMENT DOCUMENTS. THEREAFTER, MOTION TO APPROVE COMPROMISE TO BE PREPARED AND
  FILED.



  RE PROP #              1   --   Imported from original petition Doc# 1
  RE PROP #              2   --   Imported from original petition Doc# 1
  RE PROP #              3   --   Imported from original petition Doc# 1
  RE PROP #              4   --   Imported from original petition Doc# 1
  RE PROP #              5   --   Order Entered 6/11/14 Denying Exemption

  Initial Projected Date of Final Report (TFR): 12/31/2015             Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                  Page:           1
                                         Case 14-81097                 Doc 26 Filed 10/11/18
                                                                                           FORM 2Entered 10/11/18 17:55:28                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-81097                                                                                              Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: WILLIAM FENNELL                                                                                            Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX9010
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2584                                                                              Blanket Bond (per case limit): $3,000.00
For Period Ending: 09/06/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   08/14/18             5          Eastgate Manor of Algonquin               Compromise                                            1129-000               $22,500.00                                $22,500.00
                                   Operating Account                         Workplace Harassment Case
                                   665 W. North Avenue
                                   Suite 500
                                   Lombard IL 60148
   08/27/18           1101         LAW OFFICE OF MICHAEL J. FLECK PC Spec Counsel - Fennell                                        3210-000                                     $7,500.00           $15,000.00
                                   11608 DEAN STREET STE 100
                                   HUNTLEY IL 60142
   08/27/18           1102         MICHAEL J. FLECK PC                       Spec Counsel Exp - Fennell                            3220-000                                     $1,083.03           $13,916.97
                                   11608 DEAN ST STE 100
                                   HUNTLEY IL 60142


                                                                                                             COLUMN TOTALS                                $22,500.00            $8,583.03
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $22,500.00            $8,583.03
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $22,500.00            $8,583.03




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                       $22,500.00            $8,583.03
                                                                                                                                                           Page:     2
                                 Case 14-81097    Doc 26          Filed 10/11/18 Entered 10/11/18 17:55:28         Desc Main
                                                                   Document     Page 5 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX9010 - Checking                                        $22,500.00               $8,583.03            $13,916.97
                                                                                                         $22,500.00               $8,583.03            $13,916.97

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $22,500.00
                                            Total Gross Receipts:                     $22,500.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
Printed 09/06/18 07:56 AM
               Case    14-81097           Doc 26   Filed 10/11/18 Entered 10/11/18 17:55:28                       Desc Main        Page 1

                                           Exhibit CDocument
                                                      - Analysis ofPage
                                                                    Claims   Register
                                                                        6 of 11

                                           Case: 14-81097-TML WILLIAM FENNELL
                              Claimant                           Amount            Amount          Paid to       Claim        Proposed
Claim #     Date       Pri    Proof/<Category>/Memo               Filed            Allowed          Date        Balance       Payment


Ch. 7 Admin Claims
                         100 BERNARD J. NATALE                       2,702.65           2,702.65         0.00      2,702.65      2,702.65
                             1639 N ALPINE RD SUITE 401
                             EDGEBROOK OFFICE
                             CENTER
                             ROCKFORD, IL 61107
                              <2100-00 Trustee Compensation>


TRTEEXP                  100 BERNARD J. NATALE                          11.82             11.82          0.00        11.82         11.82
                             1639 N ALPINE RD SUITE 401
                             EDGEBROOK OFFICE
                             CENTER
                             ROCKFORD, IL 61107
                              <2200-00 Trustee Expenses>


  ATTY                   100 BERNARD J. NATALE LTD                   5,185.00           5,185.00         0.00      5,185.00      5,185.00
                             1639 N ALPINE RD SUITE 401
                             EDGEBROOK OFFICE
                             CENER
                             ROCKFORD, IL 61107
                              <3110-00 Attorney for Trustee Fees (Trustee Firm)>


ATTYEXP                  100 BERNARD J. NATALE LTD                      84.75             84.75          0.00        84.75         84.75
                             1639 N ALPINE RD SUITE 401
                             EDGEBROOK OFFICE
                             CENER
                             ROCKFORD, IL 61107
                              <3120-00 Attorney for Trustee Expenses (Trustee Firm)>


   SC1                   100 LAW OFFICE OF MICHAEL J.                7,500.00           7,500.00     7,500.00         0.00          0.00
                             FLECK PC
                             11608 DEAN STREET STE
                             100
                             HUNTLEY IL 60142
                              <3210-60 Special Counsel Fees (Chapter 7 or 11)>


   SC2                   100 MICHAEL J. FLECK PC                     1,083.03           1,083.03     1,083.03         0.00          0.00
                             11608 DEAN ST STE 100
                             HUNTLEY IL 60142
                              <3220-61 Special Counsel Expenses (Chapter 7 or 11)>


            Total for Priority 100 100.00 % Paid                   16,567.25           16,567.25     8,583.03      7,984.22      7,984.22

                       Total for Ch. 7 Admin Claims:               16,567.25           16,567.25     8,583.03      7,984.22      7,984.22

Unsecured Claims
    1       06/11/14     610 Cavalry SPV I LLC                        513.71             513.71          0.00       513.71        513.71
                             P O Box 27288
                             Tempe AZ 85282
                              <7100-00 General Unsecured 726(a)(2)>


    2       06/18/14     610 LVNV Funding LLC                         669.64             669.64          0.00       669.64        669.64
                             assignee of MHC Receivables,
                             LLC
                             Resurgent Capital Services
                             PO Box 10587
                             Greenville, SC 29603-0587
                              <7100-00 General Unsecured 726(a)(2)>


       UST Form 101-7-TFR (5/1/2011) (Page: 6)
(*) Denotes objection to Amount Filed
Printed 09/06/18 07:56 AM
               Case    14-81097           Doc 26   Filed 10/11/18 Entered 10/11/18 17:55:28                               Desc Main          Page 2

                                           Exhibit CDocument
                                                      - Analysis ofPage
                                                                    Claims   Register
                                                                        7 of 11

                                           Case: 14-81097-TML WILLIAM FENNELL
                              Claimant                            Amount           Amount            Paid to           Claim           Proposed
Claim #     Date       Pri    Proof/<Category>/Memo                Filed           Allowed            Date            Balance          Payment
    3       08/14/14     610 American InfoSource LP as                 679.28           679.28              0.00            679.28          679.28
                             agent for
                             T Mobile/T-Mobile USA Inc
                             PO Box 248848
                             Oklahoma City, OK 73124-
                             8848
                              <7100-00 General Unsecured 726(a)(2)>


    4       09/02/14     610 American InfoSource LP as                 496.39           496.39              0.00            496.39          496.39
                             agent for
                             DIRECTV, LLC
                             PO Box 51178
                             Los Angeles, CA 90051-5478
                              <7100-00 General Unsecured 726(a)(2)>


            Total for Priority 610 100.58 % Paid                     2,359.02         2,359.02              0.00          2,359.02         2,359.02

    5       11/24/15     611 Capital One, N.A.                         583.31           583.31              0.00            583.31          583.31
                             C O Becket And Lee Llp
                             Pob 3001
                             Malvern, Pa 19355-0701
                              <7200-00 Tardy General Unsecured 726(a)(3)>


            Total for Priority 611 100.58 % Paid                       583.31           583.31              0.00            583.31          583.31

                       Total for Unsecured Claims:                   2,942.33         2,942.33              0.00          2,942.33         2,942.33

Secured Claims
                         999 WILLIAM FENNELL                         2,973.47         2,973.47              0.00          2,973.47         2,973.47
                             25830 S HOWARD DR
                             SUN LAKES AZ 85248-6822
                              <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


            Total for Priority 999 100.00 % Paid                     2,973.47         2,973.47              0.00          2,973.47         2,973.47

                       Total for Secured Claims:                     2,973.47         2,973.47              0.00          2,973.47         2,973.47

Interest Claims
    1i      06/11/14     640 Cavalry SPV I LLC                           2.96             2.96              0.00              2.96            2.96
                             P O Box 27288
                             Tempe AZ 85282
                              <7990-00 Surplus Case interest on General Unsecured 726(a)(2)>


    2i      06/18/14     640 LVNV Funding LLC                            3.86             3.86              0.00              3.86            3.86
                             assignee of MHC Receivables,
                             LLC
                             Resurgent Capital Services
                             PO Box 10587
                             Greenville, SC 29603-0587
                              <7990-00 Surplus Case interest on General Unsecured 726(a)(2)>


    3i      08/14/14     640 American InfoSource LP as                   3.91             3.91              0.00              3.91            3.91
                             agent for
                             T Mobile/T-Mobile USA Inc
                             PO Box 248848
                             Oklahoma City, OK 73124-
                             8848
                              <7990-00 Surplus Case interest on General Unsecured 726(a)(2)>


    4i      09/02/14     640 American InfoSource LP as                   2.86             2.86              0.00              2.86            2.86
                             agent for
       UST Form 101-7-TFR (5/1/2011) (Page: 7)
(*) Denotes objection to Amount Filed
Printed 09/06/18 07:56 AM
               Case    14-81097           Doc 26   Filed 10/11/18 Entered 10/11/18 17:55:28                   Desc Main        Page 3

                                           Exhibit CDocument
                                                      - Analysis ofPage
                                                                    Claims   Register
                                                                        8 of 11

                                           Case: 14-81097-TML WILLIAM FENNELL
                              Claimant                             Amount        Amount        Paid to       Claim        Proposed
Claim #     Date       Pri    Proof/<Category>/Memo                 Filed        Allowed        Date        Balance       Payment
                              DIRECTV, LLC
                              PO Box 51178
                              Los Angeles, CA 90051-5478
                              <7990-00 Surplus Case interest on General Unsecured 726(a)(2)>


    5i      11/24/15     640 Capital One, N.A.                          3.36            3.36         0.00         3.36          3.36
                             C O Becket And Lee Llp
                             Pob 3001
                             Malvern, Pa 19355-0701
                              <7990-00 Surplus Case interest on General Unsecured 726(a)(2)>


            Total for Priority 640 100.00 % Paid                       16.95           16.95         0.00        16.95         16.95

                       Total for Interest Claims:                      16.95           16.95         0.00        16.95         16.95

                                                 Total for Case:    22,483.05      22,483.05     8,583.03     13,900.02     13,916.97




       UST Form 101-7-TFR (5/1/2011) (Page: 8)
(*) Denotes objection to Amount Filed
        Case 14-81097              Doc 26    Filed 10/11/18 Entered 10/11/18 17:55:28              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-81097
     Case Name: WILLIAM FENNELL
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $               13,916.97

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: BERNARD J. NATALE                $         2,702.65 $                0.00 $         2,702.65
       Trustee Expenses: BERNARD J. NATALE $                          11.82 $             0.00 $             11.82
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                     $         5,185.00 $                0.00 $         5,185.00
       Attorney for Trustee Expenses: BERNARD
       J. NATALE LTD                          $                       84.75 $             0.00 $             84.75
       Other: LAW OFFICE OF MICHAEL J.
       FLECK PC                                       $         7,500.00 $         7,500.00 $                 0.00
       Other: MICHAEL J. FLECK PC                     $         1,083.03 $         1,083.03 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  7,984.22
                 Remaining Balance                                                    $                  5,932.75


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 14-81097             Doc 26   Filed 10/11/18 Entered 10/11/18 17:55:28              Desc Main
                                             Document     Page 10 of 11




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,359.02 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Cavalry SPV I LLC          $           513.71 $              0.00 $             513.71
     2                    LVNV Funding LLC           $           669.64 $              0.00 $             669.64
                          American InfoSource LP as
     3                    agent for                 $            679.28 $              0.00 $             679.28
                          American InfoSource LP as
     4                    agent for                 $            496.39 $              0.00 $             496.39
                 Total to be paid to timely general unsecured creditors                $                2,359.02
                 Remaining Balance                                                     $                3,573.73




             Tardily filed claims of general (unsecured) creditors totaling $ 583.31 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 14-81097             Doc 26     Filed 10/11/18 Entered 10/11/18 17:55:28            Desc Main
                                               Document     Page 11 of 11




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     5                    Capital One, N.A.           $          583.31 $              0.00 $             583.31
                 Total to be paid to tardy general unsecured creditors                 $                  583.31
                 Remaining Balance                                                     $                2,990.42




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.1 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 16.95 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 2,973.47 .




UST Form 101-7-TFR (5/1/2011) (Page: 11)
